DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

The Examiner notes the entry of the document First Response filed on July 7, 2021 (hereinafter, “Amendment”).  
Regarding the objections to the specification, the Amendment has not amended the specification. Therefore, the Examiner maintains the objections to the specification.
Regarding the rejections under 35 U.S.C. §112(b), the Amendment appropriately addresses these rejections.  Therefore, the Examiner withdraws the rejections under 35 U.S.C. §112(b) to the claims.  
Regarding the interpretation of Claims 17 and 20 as invoking 35 U.S.C. §112(f), the Amendment has amended claims 17 and 20.  Based on the amendments to claims 17 and 20, claims 17 and 20 do not invoke 35 U.S.C. §112(f).
Regarding the rejection of claims 16-20 under 35 U.S.C. §101, the Amendment appropriately addresses this rejection.  Therefore, the Examiner withdraws the rejection under 35 U.S.C. §101.  



Response to Arguments

The Applicant’s arguments have been fully considered.  
On pages 10-12 of the Amendment, Applicant argues “Zoph, et al. are silent on using an existing set of architectures and corresponding datasets to train the RNN” in traversing the rejection of independent claims 1, 11, and 16. The Amendment presents arguments that do not explicitly appear in the claim language.   For example, claim 1 recites “a plurality of second datasets and corresponding network architectures.”  There is no requirement that the network architectures already exist and cannot be generated.  
Although the Amendment does not explicitly refer to the claim language that distinguishes the independent claims from the applied reference (“Neural Architecture Search with Reinforcement Learning” to Zoph et al. (hereinafter, “Zoph”)), the Amendment appears to assert that “applying, by the processor, the first dataset to a recurrent neural network having a set of control policies learned by reinforcement learning on a plurality of second datasets and corresponding network architectures” in claim 1 is not taught by Zoph.  The Examiner disagrees.   Section 3.1, first paragraph, lines 1-2 on page 3 of Zoph discloses a controller to generate architectural hyperparameters of neural networks and that the controller is implemented as a recurrent neural network.  Figure 4 and Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5 of Zoph discloses the controller (e.g., RNN) using skip connections to decide what layers it wants as input to a recurrent neural network.    The controller of Zoph corresponds to the “processor” and “a recurrent neural network” in 
Section 4.1, first paragraph on page 6 of Zoph discloses CIFAR-10 which corresponds to the “second datasets” in claim 1.  Section 4.1, third and fourth paragraphs on page 7 of Zoph  disclose  “Training details: The controller RNN is a two-layer LSTM…Once the controller RNN samples an architecture, a child model is constructed and trained…used Nesterov Momentum (Sutskever et al., 2013).”;  and Section 3.2, first paragraph, lines 1-4:  “The list of tokens that the controller … At convergence, this child network will achieve an accuracy R…We can use this accuracy R as the reward signal and use reinforcement learning to train the controller.”; and Section 3.1, lines 1-3 on page 2 discloses training an RNN with a policy gradient method, which together teach that:  the recurrent neural network has a set of control policies learned by reinforcement learning based on a plurality of second datasets and corresponding network architectures.  The Amendment appears to argue that Zoph teaches that the child network is trained and measured for accuracy and finally the RNN is updated based on this accuracy.  The Amendment appears to argue that the child network did not exist before the recurrent neural network in Zoph.  However, claim 1 does not provide a limitation as to when the corresponding network architectures were generated.  As discussed above, the Amendment presents arguments that do not explicitly appear in the claim language.
Page 11 of the Amendment states, “Independent claims 11 and 16 recite limitations consistent with those discussed above with respect to independent claim 
On page 11 of the Amendment, the Amendment presents arguments to differentiate the subject matter of dependent claim 7 from the applied reference (“Neural Architecture Search with Reinforcement Learning” to Zoph et al. (hereinafter, “Zoph”)).  On page 11 of the Amendment, Applicant argues “Zoph, et al. use the validation dataset to evaluate the performance of the child network, not the architecture of the child network.”  The Amendment presents arguments that do not explicitly appear in the claim language.   
Although the Amendment does not explicitly refer to the claim language that distinguishes dependent claim 7 from the applied reference (“Neural Architecture Search with Reinforcement Learning” to Zoph et al. (hereinafter, “Zoph”)), the Amendment appears to assert that “generating by the processor, a measure of adherence of the deep network architecture to the layer validation ruleset” in claim 7 is not taught by Zoph. The Examiner disagrees.
Section 1, paragraphs 1-2 on pages 1-2, Section 3.1, second paragraph on page 3, and Section 4.1, paragraph 4 disclose a controller RNN which corresponds to a processor in dependent claim 7.   Pages 1-2, Section 3.1, second paragraph on page 3, disclose a controller RNN generating an architecture.  Once the architecture is generated, a neural network with this architecture is built and trained.  At convergence, the accuracy of the network on a held-out validation set (corresponding to a layer validation ruleset) is recorded.  The parameters of the controller RNN are then optimized in order to maximize the expected validation accuracy (which corresponds to 
The Amendment appears to argue that evaluating the performance of a network is different from evaluating the architecture of a network.  However, the language of claim 7 does not expressly provide the differentiation asserted by the Amendment.  Instead, claim 7 recites, “generating by the processor, a measure of adherence of the deep network architecture to the layer validation ruleset,” which can correspond to   optimization to maximize validation accuracy as a measure of adherence.  
 As discussed above, the Amendment presents arguments that do not explicitly appear in the claim language of claim 7.   
Accordingly, Applicant’s arguments are not persuasive and the Examiner maintains the rejection of Claims 1-7 and 9-20 under 35 U.S.C. §102 as being anticipated by “Neural Architecture Search with Reinforcement Learning” to Zoph et al. (hereinafter, “Zoph”), and maintains the rejection of claim 8 under 35 U.S. C. §103 as being unpatentable over Zoph in view of “Designing Neural Network Architectures Using Reinforcement Learning” to Baker et al. (hereinafter, “Baker”).

Specification
The disclosure is objected to because of the following informalities: “acts 115, 117, 119, 121, 123, and 125” should be changed to “acts 105, 107, 109, 111, 113, and 115 “ in lines 2 and 3 of paragraph [0021] of the specification to correct typographical errors.   Appropriate correction is required.
The disclosure is objected to because of the following informality:  “act 3307” should be changed to “act 307” in line 4 of paragraph [0048] of the specification to correct a typographical error.   Appropriate correction is required.
The disclosure is objected to because of the following informalities:  “a user interface 506” should be changed to “a user interface 507” in line 3 of paragraph [0082] of the specification to correct a typographical error.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by “Neural Architecture Search with Reinforcement Learning” to Zoph et al. (hereinafter, “Zoph”).  
As per claim 1, Zoph teaches: a method for determining a deep network architecture, the method (Abstract and Page 2, Section 3, lines 1-3: “In the following section, we will first describe a simple method….We will show how the recurrent network can be trained with a policy gradient method to maximize the expected accuracy of the sampled architectures.”:  discloses using a recurrent neural network to generate model descriptions of neural networks such as convolutional architectures, which teaches a method for determining a deep network architecture) comprising:
receiving, by a processor, a first dataset representing image data (Figure 4 of Section 3.3 on page 5 discloses a controller including layers and Section 3.3,  paragraph 2, line 11 through Paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as the input layer”: discloses image used as an input layer, which teaches receiving a first dataset representing image data because the image of the input layer corresponds to the first dataset representing the image);
applying, by the processor, the first dataset to a recurrent neural network having a set of control policies learned by reinforcement learning on a plurality of second datasets and corresponding network architectures (Section 3.1, first paragraph, lines 1-2 on page 3: “In Neural Architecture Search, we use a controller to generate architectural hyperparameters of neural networks. To be flexible, the controller is implemented as a recurrent neural network.” and  Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as the input layer” teach: applying, by the processor, the first dataset to a recurrent neural network; Section 4.1, first paragraph on page 6 discloses second datasets such as CIFAR-10;  Section 4.1, third and fourth paragraphs on page 7:  disclose  “Training details: The controller RNN is a two-layer LSTM…Once the controller RNN samples an architecture, a child model is constructed and trained…used Nesterov Momentum (Sutskever et al., 2013).”;  and Section 3.2, first paragraph, lines 1-4:  “The list of tokens that the controller … At convergence, this child network will achieve an accuracy R…We can use this accuracy R as the reward signal and use reinforcement learning to train the controller.”; and Section 3.1, lines 1-3 on page 2 discloses training an RNN with a policy gradient method, which together teach that:  the recurrent neural network has a set of control policies learned by reinforcement learning based on a plurality of second datasets and corresponding network architectures);
generating, by the processor, the deep network architecture based on the application of the first dataset to the recurrent neural network having the set of control policies (Section 3, first paragraph on pages 2 and 3 discloses using a recurrent neural network to generate convolutional architectures and that the recurrent neural network can be trained with a policy gradient method; Section 3.1 first and second paragraph on page 3 discloses that a controller is implemented as a recurrent neural network, the controller generates architectural parameters of neural networks, the controller stops generating an architecture if the number of layers exceeds a certain value, and the controller finishes generating an architecture for the RNN followed by building and training a neural network with the generated architecture, which teaches generating the deep network architecture based on the application of the first dataset to the recurrent neural network having the set of control policies); and
outputting, by the processor, the deep network architecture  (Section 3.1 first and second paragraphs on page 3 discloses that a controller is implemented as a recurrent neural network, the controller generates architectural parameters of neural networks, the controller stops generating an architecture if the number of layers exceeds a certain value, and the controller finishes generating an architecture for the RNN followed by building and training a neural network with the generated architecture, which teaches outputting the deep network architecture).
As per claim 2, Zoph teaches:  the method of claim 1, further comprising: 
training, by the processor, a deep network based on the deep network architecture (Sections 3, 3.1, and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) and disclose that (1) using accuracy as a reward signal, (2)  using reinforcement learning to train the controller which is a recurrent neural network, and (3) using a policy gradient method to iteratively update a policy by maximizing the parameters by updating the parameters so that the recurrent neural network generated better architectures (corresponding to deep network architectures) over time (e.g., Sections 3.1 and 3.2 on page 3), which teaches training, by the processor, a deep network based on deep network architecture);
(Section 3.1 first paragraph on page 1 discloses a controller implemented as a recurrent neural network; Figure 4 of Section 3.3 on page 5 discloses a controller including layers; and Section 3.3,  paragraph 2, line 11 through Paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as the input layer”: discloses one or more images as a first dataset; and the Abstract, Section 1, and Section 3.1 on page 3 disclose the generation of network architectures and a deep network for performing a task on a dataset, which together teach executing, by the processor, a task on the first dataset using the deep network);
wherein the corresponding network architectures are validated to perform the task on the plurality of second datasets (Section 3.1 on page 3 discloses the recordation of a validation set of the network architectures; Section 4.1, first paragraph on page 6 discloses second datasets such as CIFAR-10 with the dataset having a validation dataset, which teaches the corresponding network architectures are validated to perform the task on the plurality of second datasets).
As per claim 3, Zoph teaches:  the method of claim 1, further comprising:
training, by the processor, a deep network based on the deep network architecture (Sections 3, 3.1, and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) and disclose that (1) using accuracy as a reward signal, (2) using reinforcement learning to train the controller which is a recurrent neural network, and (3) using a policy gradient method to iteratively update a policy by maximizing the parameters by updating the parameters so that the recurrent neural network generated better architectures (corresponding to deep network architectures) over time (e.g., Sections 3.1 and 3.2 on page 3), which together teach training, by the processor, a deep network based on deep network architecture);
executing, by the processor, a task on the first dataset using the deep network (Section 3.1 first paragraph on page 1 discloses a controller implemented as a recurrent neural network; Figure 4 of Section 3.3 on page 5 discloses a controller including layers and Section 3.3,  paragraph 2, line 11 through Paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as the input layer”: discloses one or more images as a first dataset; Section 3.1 on page 3 teaches the generation of network architectures and a deep network for performing a task on a dataset, which together teach executing, by the processor, a task on the first dataset using the deep network);
determining, by the processor, a measure of performance of the task executed on the first dataset (Section 3.2 on page 3 discloses that a policy gradient method is used to iteratively update parameters of the recurrent neural network by using a reinforce rule so that the recurrent neural network generates better architectures over time, which teaches determining, by the processor, a measure of performance of the task executed on the first dataset); and
(Section 2 paragraph 5 on page 2 discloses the benefits of using reinforcement learning to find updated policies for a network; Section 3.2 on page 3 discloses that a policy gradient method is used to iteratively update parameters of the recurrent neural network by using a reinforce rule so that the recurrent neural network generates better architectures over time, which teaches updating, by the processor, the set of control policies of the recurrent neural network based on the measure of performance, the updating producing an updated set of control policies, which teaches updating, by the processor, the set of control policies of the recurrent neural network based on the measure of performance, the updating producing an updated set of control policies).
As per claim 4, Zoph teaches:   the method of claim 3, further comprising:
applying, by the processor, the first dataset to the recurrent neural network having the updated set of control policies (Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5 discloses image data used as an input layer, which corresponds to the first data set applied to a recurrent neural network shown in FIG. 4 on page 5;  Section 2 paragraph 5 on page 2 discloses the benefits of using reinforcement learning to find updated policies for a network; Section 3.2 on page 3 discloses that a policy gradient method is used to iteratively update parameters of the recurrent neural network by using a reinforce rule so that the recurrent neural network generates better architectures over time, which teaches applying, by the processor, the first dataset to the recurrent neural network having the updated set of control policies); and
generating, by the processor, an updated deep network architecture based on the application of the first dataset to the recurrent neural network having the updated set of control policies (Section 2 paragraph 5 on page 2 discloses the benefits of using reinforcement learning to find updated policies for a network; Section 3.2 on page 3 discloses that a policy gradient method is used to iteratively update parameters of the recurrent neural network by using a reinforce rule so that the recurrent neural network generates better architectures over time, which teaches generating, by the processor, an updated deep network architecture based on the application of the first dataset to the recurrent neural network having the updated set of control policies).
As per claim 5, Zoph teaches:   the method of claim 3, wherein the measure of performance is a measure of one or more of an accuracy, a generalizability, or a resource consistency of the deep network architecture (Abstract discloses use of a recurrent neural network to generate model descriptions of neural networks and train the RNN with reinforcement learning to maximize accuracy of the generated architectures;  Section 3, first paragraph on pages 2 and 3 discloses that these model descriptions are convolutional architectures for convolutional neural networks, which is an example of a deep network architecture for a deep network; and the Abstract and Section 3 on page 2 teach wherein the measure of performance is a measure of one or more of an accuracy, a generalizability, or a resource consistency of the deep network architecture)
As per claim 6, Zoph teaches:   the method of claim 1, wherein generating the deep network architecture (Section 3, first paragraph on pages 2 and 3) further comprises: 
generating, by the processor, a sequence of one or more layer types with one or more layer parameters based on the application of the first dataset to the recurrent neural network having the set of control policies, the sequence representing the deep network architecture (Section 3.1 on page 3 discloses a controller being implemented as a recurrent neural network, which is used to generate an architecture of a convolutional neural network and stopping the number of convolutional layers in the convolutional network if the number of layers exceeds a certain value, and which generates the convolutional layers hyperparameters as a sequence; and Section 3.2 on pages 3 and 4 discloses using accuracy as a reward signal and using reinforcement learning to train the controller which is a recurrent neural network and using a policy gradient method to iteratively update a policy by maximizing the parameters so that the recurrent neural network generated better architectures over time (e.g., Sections 3.1 and 3.2 on page 3, which teaches generating, by the processor, a sequence of one or more layer types with one or more layer parameters based on the application of the first dataset to the recurrent neural network having the set of control policies, the sequence representing the deep network architecture).
As per claim 7, Zoph teaches:   the method of claim 1, further comprising:
applying, by the processor, a layer validation ruleset to the deep network architecture (Section 1, paragraphs 1-2 on pages 1-2, Section 3.1, second paragraph on page 3, and Section 4.1, paragraph 4 disclose a validation set corresponding to a layer validation ruleset, the validation accuracy that corresponds to a measure of adherence, and the threshold corresponds to the maximum validation accuracy, which teaches applying, by the processor, a layer validation ruleset to the deep network architecture);
generating by the processor, a measure of adherence of the deep network architecture to the layer validation ruleset (Section 1, paragraphs 1-2 on pages 1-2, Section 3.1, second paragraph on page 3, and Section 4.1, paragraph 4 disclose a validation set corresponding to a layer validation ruleset, the validation accuracy that corresponds to a measure of adherence of the deep network architecture to the layer validation ruleset, which teaches generating by the processor, a measure of adherence of the deep network architecture to the layer validation ruleset);
comparing the measure of adherence to a threshold (Section 1, paragraphs 1-2 on pages 1-2, Section 3.1, second paragraph on page 3, and Section 4.1, paragraph 4 disclose a validation set corresponding to a layer validation ruleset, and a validation accuracy that corresponds to a measure of adherence, and the threshold corresponds to the maximum validation accuracy, which teaches comparing the measure of adherence to a threshold because this is an iterative process as taught in Section 3.2 on page 3); and 
updating, by the processor, the set of control policies of the recurrent neural network based on the measure of adherence when the measure of adherence is below the threshold, the updating producing an updated set of control policies (Section 2 paragraph 5 on page 2 discloses the benefits of using reinforcement learning to find updated policies for a network; Section 3.2 on page 3 discloses that a policy gradient method is used to iteratively update parameters of the recurrent neural network by using a reinforce rule so that the recurrent neural network generates better architectures over time; Section 1 (paragraphs 1-2, on pages 1-2), Section 3.2 (paragraphs 1-2 on page 3), Section 4.1  (paragraph 4 on page 7), and Section 4.2 (paragraphs 4 and 5 on page 8) teach updating the set of control policies until the maximum validation accuracy is achieved, which teaches updating, by the processor, the set of control policies of the recurrent neural network based on the measure of adherence when the measure of adherence is below the threshold, the updating producing an updated set of control policies).
As per claim 9, Zoph teaches:   the method of claim 1, further comprising:  
receiving, by the processor, one or more of a performance curve, a size of the first dataset, a shape of an input to the deep network architecture, a shape of an output of the deep network architecture, or a measure of an availability of a computational resource (Sections 3.1 and 3.2 on page 3 disclose a controller (recurrent neural network) implementing a reinforcement rule and providing a reward based on the performance curves, which is found in equation (
    PNG
    media_image1.png
    83
    514
    media_image1.png
    Greyscale
), which teaches receiving, by the processor, one or more of a performance curve), 
wherein generating the deep network architecture is based on one or more of the performance curve, the size of the first dataset, the shape of the input to the deep (Sections 3.1 and 3.2 on page 3 disclose a controller (recurrent neural network) implementing a reinforcement rule and providing a reward based on the performance curves, which is found in equation (
    PNG
    media_image1.png
    83
    514
    media_image1.png
    Greyscale
) for generating deep network architectures, which teaches wherein generating the deep network architecture is based on one or more of the performance curve). 
As per claim 10, Zoph teaches:  the method of claim 1, further comprising:
generating, by the processor, a further deep network architecture based on the application of the first dataset to the recurrent neural network having the set of control policies (Abstract and Section 1 on pages 1-2 disclose training an RNN with reinforcement learning; Section 3, first paragraph on pages 2 and 3 discloses using a recurrent neural network to generate one or more convolutional architectures (corresponding to deep network architectures) and that the recurrent neural network can be trained with a policy gradient method; Section 2, paragraph 5 discloses the use of reinforcement learning to provide policies;  and Section 3.1 first and second paragraph on page 3 discloses that a controller is implemented as a recurrent neural network having polices, to generate a further deep network architecture based on the first data set (Section 3.3,  paragraph 2, line 11 through Paragraph 3, line 5 on page 5) teaches an image layer as an input layer corresponding to the first dataset, which together teach generating, by the processor, a further deep network architecture based on the application of the first dataset to the recurrent neural network having the set of control policies);
training, by the processor, a deep network based on the deep network architecture and a further deep network based on the further deep network architecture (Abstract and Section 1 on pages 1-2 disclose training a recurrent neural network with reinforcement learning; Section 3, first paragraph on pages 2 and 3 discloses using a recurrent neural network to generate one or more convolutional architectures (corresponding to deep network architectures) and that the recurrent neural network can be trained with a policy gradient method; Section 2, paragraph 5 discloses the use of reinforcement learning to provide policies; Section 3.1 first and second paragraph on page 3 discloses that a controller is implemented as a recurrent neural network having polices, to generate a further deep network architecture, which teaches training, by the processor, a deep network based on the deep network architecture and a further deep network based on the further deep network architecture);
executing, by the processor, a task on the first dataset using the deep network and the further deep network (Sections 4 and 4.1 on pages 6 and 7 disclose applying the method of generating convolutional networks using a recurrent neural network (as taught in sections 3.1 and 3.2 on pages 3-4) to an image classification task by generating and using a convolutional neural network, which teaches executing, by the processor, a task on the first dataset using the deep network and the further deep network);
(Sections 3, 3.1 and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) and disclose (1) using accuracy as a reward signal (corresponding to both the first measure of performance and the second measure of performance because the process is iterative), (2) using reinforcement learning to train the controller which is a recurrent neural network, and (3) using a policy gradient method to iteratively update a policy by maximizing the parameters so that the recurrent neural network generated better architectures over time  (e.g., Sections 3.1 and 3.2 on page 3), which teaches determining, by the processor, a first measure of performance of the task executed on the first dataset using the deep network and a second measure of performance of the task executed on the first dataset using the further deep network); and
updating, by the processor, the set of control policies of the recurrent neural network based on the first measure of performance and the second measure of performance (Sections 3, 3.1 and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) and disclose (1) using accuracy as a reward signal (corresponding to both the first measure of performance and the second measure of performance because the process is iterative), (2) using reinforcement learning to train the controller which is a recurrent neural network, and (3) using a policy gradient method to iteratively update a policy by maximizing the parameters so that the recurrent neural network generated better architectures over time  (e.g., Sections 3.1 and 3.2 on page 3), which teaches updating, by the processor, the set of control policies of the recurrent neural network based on the first measure of performance and the second measure of performance).
As per claim 11, Zoph teaches: a method for training a recurrent neural network, the method (Abstract and page 2, Section 3, lines 1-3: “In the following section, we will first describe a simple method….We will show how the recurrent network can be trained with a policy gradient method to maximize the expected accuracy of the sampled architectures.”:  discloses training a recurrent neural network (RNN)) comprising: 
receiving, by a processor, a plurality of first datasets (Figure 4 of Section 3.3 on page 5 discloses a controller including layers and Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as an the input layer”: discloses image used as an input layer, which teaches receiving, by a processor, a plurality of first data sets representing image data);
storing, by the processor, one or more first deep network architectures associated with each dataset of the plurality of first datasets (Section 3.1, first paragraph, lines 1-2 on page 3: “In Neural Architecture Search, we use a controller to generate architectural hyperparameters of neural networks. To be flexible, the controller is implemented as a recurrent neural network.”; and Section 3.4, paragraphs one through three on page 5: “In this section, we will modify the above method to generate recurrent cells…These predictions can be done in the last two blocks of the controller RNN.” disclose memory states in cells of the neural networks, which teaches storing one or more first deep network architectures with each dataset of the plurality of datasets); 
training, by the processor with reinforcement machine learning, the recurrent neural network based on the plurality of first datasets and the one or more first deep network architectures associated with each dataset of the plurality of first datasets, the training producing a set of control policies for generating one or more second deep network architectures in response to an input dataset (Abstract discloses training an RNN with reinforcement learning; Section 2, paragraph 5 discloses the use of reinforcement learning to provide policies; Section 3, first paragraph on pages 2 and 3 discloses using a recurrent neural network to generate convolutional architectures and that the recurrent neural network can be trained with a policy gradient method; and Section 3.1 first and second paragraph on page 3 discloses that a controller is implemented as a recurrent neural network, the controller generates architectural parameters of neural networks, the controller stops generating an architecture if the number of layers exceeds a certain value, and the controller finishes generating an architecture for the RNN followed by building and training a neural network with the generated architecture, which teaches training, by the processor with reinforcement machine learning, the recurrent neural network based on the plurality of first datasets and the one or more first deep network architectures associated with each dataset of the plurality of first datasets, the training producing a set of control policies for generating one or more second deep network architectures in response to an input dataset).
As per claim 12, Zoph teaches:  the method of claim 11, further comprising:
receiving, by the processor, a second dataset (Section 4.1, first paragraph on page 6 discloses second datasets such as CIFAR-10; and Section 4.1, third and fourth paragraphs on page 7:  disclose “Training details: The controller RNN is a two-layer LSTM…Once the controller RNN samples an architecture, a child model is constructed and trained…used Nesterov Momentum (Sutskever et al., 2013)., which teaches receiving, by the processor, a second dataset);
applying, by the processor, the second dataset to the recurrent neural network having the set of control policies (Section 3.1, first paragraph, lines 1-2 on page 3: “In Neural Architecture Search, we use a controller to generate architectural hyperparameters of neural networks. To be flexible, the controller is implemented as a recurrent neural network.” and  Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as an the input layer” teach: applying, by the processor, the first dataset to a recurrent neural network; Section 4.1, first paragraph on page 6 discloses second datasets such as CIFAR-10;  Section 4.1, third and fourth paragraphs on page 7:  disclose  “Training details: The controller RNN is a two-layer LSTM…Once the controller RNN samples an architecture, a child model is constructed and trained…used Nesterov Momentum (Sutskever et al., 2013).”;  and Section 3.2, first paragraph, lines 1-4:  “The list of tokens that the controller … At convergence, this child network will achieve an accuracy R as the reward signal and use reinforcement learning to train the controller.” teach that applying, by the processor, the second dataset to the recurrent neural network having the set of control policies);
generating, by the processor, a further deep network architecture based on the application of the second dataset to the recurrent neural network having the set of control policies (Abstract and Section 1 on pages 1-2 disclose training an RNN with reinforcement learning; Section 3, first paragraph on pages 2 and 3 discloses using a recurrent neural network to generate one or more convolutional architectures (corresponding to deep network architectures) and that the recurrent neural network can be trained with a policy gradient method; Section 2, paragraph 5 discloses the use of reinforcement learning to provide policies; Section 3.1 first and second paragraph on page 3 discloses that a controller is implemented as a recurrent neural network having polices, to generate a further deep network architecture based on a second dataset such as CIFAR-10 in Section 4.1 on page 6, which teaches generating, by the processor, a further deep network architecture based on the application of the second dataset to the recurrent neural network having the set of control policies);
training, by the processor, a deep network based on the further deep network architecture (Sections 3, 3.1, and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) and discloses (1) using accuracy as a reward signal and using reinforcement learning to train the controller which is a recurrent neural network, and (2) using a policy gradient method to iteratively update a policy by maximizing the parameters by updating the parameters so that the recurrent neural network generated better architectures (corresponding to deep network architectures) over time (e.g., Sections 3.1 and 3.2 on page 3), which teaches training, by the processor, a deep network based on further deep network architecture);
executing, by the processor, a task on the second dataset using the deep network (Sections 4 and 4.1 on pages 6 and 7 disclose applying the method of generating convolutional networks using a recurrent neural network (as taught in sections 3.1 and 3.2 on pages 3-4) to an image classification task by generating and using a convolutional neural network, which teaches executing by the processor (e.g., a recurrent neural network) a task on the second dataset using the deep network);
determining, by the processor, a measure of performance of the task executed on the second dataset (Section 4 and 4.1 on pages 6-7 disclose a CIFAR-10 as the second dataset and disclose performance of any task (image classification task) by a deep network such as a convolutional neural network using validation accuracy as a measure of performance, which teaches determining, by the processor, a measure of performance of the task executed on the second    dataset); and
(Sections 3, 3.1 and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) and discloses (1) using accuracy as a reward signal (corresponding to measure of performance), and (2) using reinforcement learning to train the controller which is a recurrent neural network and using a policy gradient method to iteratively update a policy by maximizing the parameters so that the recurrent neural network generated better architectures over time  (e.g., Sections 3.1 and 3.2 on page 3), which updating, by the processor, the set of control policies of the recurrent neural network based on the measure of performance, the updating producing an updated set of control policies).
  As per claim 13, Zoph teaches:  the method of claim 12, 
wherein each dataset of the plurality of first datasets comprises a plurality of samples (Figure 4 of Section 3.3 on page 5 discloses a controller including layers and Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as an the input layer”: discloses image used as an input layer, which teaches each data set comprises a plurality of samples because Section 3.3 including Figure 4 teaches one or more images, which correspond to samples of a dataset, which teaches each dataset of the plurality of first datasets comprises a plurality of samples), and
(Section 4.1 discloses sampling each image of the CIFAR-10 dataset, which teaches the second dataset comprises a plurality of samples).
As per claim 14, Zoph teaches:  the method of claim 13, further comprising:
receiving, by a processor, a plurality of first network architectures paired with second network architectures and corresponding performance curves of an improvement in performance of a task realized by changing from the first network architectures to the second network architectures (Section 3.2 discloses a plurality of first network architectures specified by a(t-1) and a plurality of second network architectures specified by a(t), which are paired, and the Rk specifies performance curves and these are used in performance of a task realized by changing from the first network architectures to the second network architectures, which teaches receiving, by a processor, a plurality of first network architectures paired with second network architectures and corresponding performance curves of an improvement in performance of a task realized by changing from the first network architectures to the second network architectures);
training, by the processor with reinforcement machine learning, the recurrent neural network based on the plurality of first network architectures paired with second network architectures (Section 3.2 discloses a reinforce rule, which is found in the equation:


 

    PNG
    media_image1.png
    83
    514
    media_image1.png
    Greyscale
, which teaches training, by the processor with reinforcement machine learning, the recurrent neural network based on the plurality of first network architectures paired with second network architectures); 
and 
determining, by the processor, a reward of the reinforcement machine learning based on the performance curves (Section 3.2 discloses the reward based on the performance curves, which is found in 
    PNG
    media_image1.png
    83
    514
    media_image1.png
    Greyscale
, which teaches determining, by the processor, a reward of the reinforcement machine learning based on the performance curves).
As per claim 15, Zoph teaches:  the second network architectures are produced from the plurality of first network architectures with one or more network design rules (Section 3.2, paragraphs 1 and 2 on page 3 discloses a reinforce rule corresponding to a design rule, which teaches the second network architectures are produced from the plurality of first network architectures with one or more network design rules, which teaches the second network architectures are produced from the plurality of first network architectures with one or more network design rules)
As per claim 16, Zoph teaches: a system for the creation of a deep network architecture, the system (Abstract and Page 2, Section 3, lines 1-3: “In the following section, we will first describe a simple method….We will show how the recurrent network can be trained with a policy gradient method to maximize the expected accuracy of the sampled architectures.”:  discloses using a recurrent neural network to generate model descriptions of neural networks such as convolutional architectures, which teaches a system for creation of deep network architecture) comprising:
a memory (Figure 2 of Section 3.1 shows a controller including layers on page 3 and Figure 4 of Section 3.3 on page 5 discloses a controller including layers); and
an image processor in communication with the memory, wherein the memory is
configured to store instructions that cause the image processor to implement (Figure 2 of Section 3.1 shows a controller including layers on page 3 and Figure 4 of Section 3.3 on page 5 discloses a controller including layers): 
receive a first dataset (Figure 4 of Section 3.3 on page 5 discloses a controller including layers and Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5: “Figure 4 shows how the controller uses skip connections to decide what layers it wants as inputs to the current layer….the image is used as an the input layer”: discloses an image used as an input layer); and
by a machine-learned deep network, apply the first dataset to a recurrent neural network having a set of control policies learned on a plurality of second datasets and (Abstract and Section 1 on pages 1-2 disclose training an RNN with reinforcement learning to maximize the accuracy generated architectures based on validation sets; Section 3, first paragraph on pages 2 and 3 discloses using a recurrent neural network to generate convolutional architectures and that the recurrent neural network can be trained with a policy gradient method; Section 2, paragraph 5 discloses the use of reinforcement learning to provide policies; Section 3.1 first and second paragraph on page 3 discloses that a controller is implemented as a recurrent neural network, the controller generates architectural parameters of neural networks, the controller stops generating an architecture if the number of layers exceeds a certain value, the controller finishes generating an architecture for the RNN followed by building and training a neural network with the generated architecture, and the parameters of the RNN are maximized  to maximize the validation accuracy of the network architectures; Section 4.1, first paragraph on page 6 discloses second datasets such as CIFAR-10;  Section 4.1, third and fourth paragraphs on page 7:  disclose  “Training details: The controller RNN is a two-layer LSTM…Once the controller RNN samples an architecture, a child model is constructed and trained…used Nesterov Momentum (Sutskever et al., 2013).”; and Section 3.2, first paragraph, lines 1-4 on page 3:  “The list of tokens that the controller … At convergence, this child network will achieve an accuracy R as the reward signal and use reinforcement learning to train the controller.” together teach that:  a recurrent neural network has a set of control policies learned by reinforcement learning on a plurality of second datasets (such as CIFAR-10) and corresponding validated network architectures which is based upon the application of the first data set (image data used as an input layer  Section 3.3, paragraph 2, line 11 through paragraph 3, line 5 on page 5) to the recurrent neural network having the set of control policies, which teaches an image processor configured by a machine-learned deep network to apply the first dataset to a recurrent neural network having a control policy learned on a plurality of second datasets and corresponding validated network architectures and generate the deep network architecture based on the application of the first dataset to the recurrent neural network having the set of control policies).  
 As per claim 17, Zoph teaches: the system of claim 16, wherein the image processor is further configured to train a deep network based on the deep network architecture (Section 3.1 on page 3 and Section 4 and 4.1 on pages 6 and 7 teach an RNN used as a controller to train deep networks such as convolutional networks having corresponding convolutional architectures which correspond to deep network architectures), and
wherein the memory is configured to store instructions that cause the image processor to implement (Figure 2 of Section 3.1 shows a controller including layers on page 3 and Figure 4 of Section 3.3 on page 5 discloses a controller including layers):
execute a task on the first dataset using the deep network and to determine a measure of performance of the task executed on the first dataset (Section 3.3 on pages 4-5 discloses an image being used as an input layer corresponds to the first dataset, and performance of any task (image classification task) by a deep network such as a convolutional neural network is taught by Section 4 and 4.1 on pages 6 and 7); and
update the set of control policies of the recurrent neural network based on the measure of performance, the updating producing an updated set of control policies (Sections 3, 3.1 and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) as well as  using accuracy as a reward signal and using reinforcement learning to train the controller which is a recurrent neural network and using a policy gradient method to iteratively update a policy by maximizing the parameters so that the recurrent neural network generated better architectures over time in (e.g., Sections 3.1 and 3.2 on page 3)).
As per claim 18, Zoph teaches:  the system of claim 17, wherein memory is configured to store instructions that cause the image processor to implement  (Figure 2 of Section 3.1 shows a controller including layers on page 3 and Figure 4 of Section 3.3 on page 5 discloses a controller including layers): apply the first dataset to the recurrent neural network having the updated set of control policies and generate an updated deep network architecture based on the application of the first dataset to the recurrent neural network having the updated set of control policies (Section 3.3 teaches the image used as an input layer as the first dataset; Sections 3, 3.1 and 3.2 on pages 2-3 disclose that a recurrent neural network can be trained with a policy gradient method to maximize expected accuracy (e.g., Section 3 on page 2) as well as using accuracy as a reward signal and using reinforcement learning to train the controller which is a recurrent neural network and using a policy gradient method to iteratively update a policy by maximizing the parameters so that the recurrent neural network generated better architectures over time (e.g., Sections 3.1 and 3.2 on page 3), where the iterative updating of the policy corresponds to the updated set of control policies of the recurrent neural network used to generate an updated deep network architecture).
As per claim 19, Zoph teaches:  the system of claim 16, wherein the memory is configured to store instructions that cause the image processor to implement (Figure 2 of Section 3.1 shows a controller including layers on page 3 and Figure 4 of Section 3.3 on page 5 discloses a controller including layers): generate a sequence of one or more layer types with one or more layer parameters based on the application of the first dataset to the recurrent neural network having the set of control policies, the sequence representing the deep network architecture (Section 3.1 on page 3 discloses a controller being implemented as a recurrent neural network, which is used to generate an architecture of a convolutional neural network and stopping the number of convolutional layers in the convolutional network if the number of layers exceeds a certain value, and which generates the convolutional layers hyperparameters as a sequence; and Section 3.2 discloses using accuracy as a reward signal and using reinforcement learning to train the controller which is a recurrent neural network and using a policy gradient method to iteratively update a policy by maximizing the parameters so that the recurrent neural network generated better architectures over time (e.g., Sections 3.1 and 3.2 on page 3).
As per claim 20, Zoph teaches: the system of claim 16, memory is configured to store instructions that cause the image processor to implement (Figure 2 of Section 3.1 shows a controller including layers on page 3 and Figure 4 of Section 3.3 on page 5 discloses a controller including layers):  
apply a layer validation ruleset to the deep network architecture, generate a measure of adherence of the deep network architecture to the layer validation ruleset, and compare the measure of adherence to a threshold (Section 1, paragraphs 1-2 on pages 1-2, Section 3.1, second paragraph on page 3, and Section 4.1, paragraph 4 disclose a validation set corresponding to a layer validation ruleset, the validation accuracy that corresponds to a measure of adherence, and the threshold corresponds to the maximum validation accuracy, which teaches an architecture validator configured to apply a layer validation ruleset to the deep network architecture, generate a measure of adherence of the deep network architecture to the layer validation ruleset, and compare the measure of adherence to a threshold), and
update the set of control policies of the recurrent neural network based on the measure of adherence when the measure of adherence is below the threshold, the updating producing an updated set of control policies (Section 2 paragraph 5 on page 2 discloses the benefits of using reinforcement learning to find updated policies for a network; Section 3.2 on page 3 discloses that a policy gradient method is used to iteratively update parameters of the recurrent neural network by using a reinforce rule so that the recurrent neural network generates better architectures over time; Section 1 (paragraphs 1-2, on pages 1-2), Section 3.2 (paragraphs 1-2 on page 3), Section 4.1  (paragraph 4 on page 7), and Section 4.2 (paragraphs 4 and 5)  teach updating the set of control policies until the maximum validation accuracy is achieved, which teaches updating the set of control policies of the recurrent neural network based on the measure of adherence when the measure of adherence is below the threshold, the updating producing an updated set of control policies).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis of obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S. C. §103 as being unpatentable over Zoph in view of “Designing Neural Network Architectures Using Reinforcement Learning” to Baker et al. (hereinafter, “Baker”).
As per claim 8, Zoph teaches the method of claim 7.  However, Zoph fails to explicitly teach: wherein an output space of the recurrent neural network is discretized and mapped to a dictionary, and wherein the layer validation ruleset is applied to the deep network architecture using the dictionary.
However, Baker teaches:
wherein an output space of the recurrent neural network is discretized and mapped to a dictionary (Baker, Sections 4.2, 4.3, and 5 on pages 5-6 discloses training of a convolutional network using a Q-learning agent; a replay dictionary which stores network topology (map) and prediction performance on a validation set; and randomly sampling models from a replay dictionary after each model is sampled and trained), and
wherein the layer validation ruleset is applied to the deep network architecture using the dictionary (Baker, Sections 4.2, 4.3, and 5 on pages 5-6 discloses training of a convolutional network using a Q-learning agent; a replay dictionary which stores network topology (map) and prediction performance on a validation set; and randomly sampling models from a replay dictionary after each model is sampled and trained).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply the replay dictionary of Baker to the validation set in Zoph to improve the accuracy of the generated architectures based on an improved validation set as taught by the Abstract of Zoph.  It would have been obvious to one having ordinary skill in the art before the effective filing date to recognize that both the Q-learning agent of Baker and the RNN of Zoph were both sampling convolutional networks to improve the training of the convolutional networks.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL FREYMUTH DAEBELER whose telephone number is (571)272-8315.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272- 3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.F.D./Examiner, Art Unit 2121                                                                                                                                                                                             




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121